Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2022 has been entered.

Response to Amendment
	The amendment filed on 1/14/2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1, 3 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amano (EP2306027A1).
Claim 1:  Amano discloses a screw compressor (Fig. 4, note 2) comprising a screw rotor (6) configured to compress gas due to rotation of the screw rotor about an axis of the screw rotor (Fig. 4); and a casing (4) housing the screw rotor rotatably and provided with a suction port (note port at top of 5) for gas, the casing being provided with a suction side space (note space around 5) upstream of the screw rotor through which gas flowing into the casing from the suction port flows (Fig. 4), wherein the casing is provided with a heating fluid passage (note passage at side of 5 connecting w/ 33) for introducing a heating fluid into the suction side space so as to heat oil staying in the suction side space (Fig. 4, Examiner noting that incoming gas from 33 can provide some heat when mixing with resident oil output from 25) such that gas, the heating fluid, and the oil are within the suction side space simultaneously (Fig. 4, as will be present within 5), and the heating fluid comprises compressed gas from which oil has been separated (Fig. 4, Examiner noting the path of compressed gas exiting from screw compressor 6 which will travel to 3 for separation, then via a line which passes into 7, the into 33, and finally into 5).
Claim 3:  Amano further discloses a gas introducing path (note path from element 3 into 7 or from 7 to 33 or from 33 to 5) through which compressed gas discharged from the screw compressor is introduced into the heating fluid passage as the heating fluid (Fig. 4).
Claim 11:  Amano further discloses that the compressed gas used as the heating fluid passes through an oil collector (3) downstream of the screw compressor before being introduced into the heating fluid passage (Fig. 4, as discussed previously in claim 1), the oil collector being configured to separate oil from the compressed gas (Fig. 4).
Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshimura (US20120237382).
Claim 1:  Yoshimura discloses a screw compressor (Figs. 1-3, note G) comprising a screw rotor (17) configured to compress gas due to rotation of the screw rotor about an axis of the screw rotor (Figs. 1-3); and a casing (18) housing the screw rotor rotatably and provided with a suction port (note port at top of 21) for gas, the casing being provided with a suction side space (note space around 21) upstream of the screw rotor through which gas flowing into the casing from the suction port flows (Figs. 1-3), wherein the casing is provided with a heating fluid passage (note passage of 30 connecting into 21) for introducing a heating fluid into the suction side space so as to heat oil staying in the suction side space (Figs. 1-3, Examiner noting that incoming gas from 30 can provide some heat when mixing with adhered oil output from 32 on the slanted surface bordering 21) such that gas, the heating fluid, and the oil are within the suction side space simultaneously (Figs. 1-3, as will be present within 21), and the heating fluid comprises compressed gas from which oil has been separated (Figs. 1-3, note separator upstream of 30).
Claim 4:  Yoshimura further discloses a valve (Figs. 1-2, note throttle valve element 31) disposed in the gas introducing path and configured to control introduction .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano (EP2306027A1) in view of Aoki (JP09287580A).
Claim 4:  Amano teaches the previous limitations but does not disclose a valve disposed in the gas introducing path and configured to control introduction of the heating fluid from the gas introducing path to the heating fluid passage.  However, Aoki teaches a screw compressor (Fig. 1) that utilizes a valve (21) disposed in a suction side space which is configured to control introduction of a heating fluid from a gas introducing path (portion of 22 upstream of 21) to the heating fluid passage (note passage of 22 which enters 2).  It would have been obvious before the effective filing date of the invention to provide a valve as taught by Aoki into the apparatus of Amano to provide suction fluid pressure adjustments at specific times (e.g., during start-up operations).

Allowable Subject Matter
s 2 and 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding claim 2, the prior art of record does not further disclose or reasonably teach in combination that the heating fluid passage opens toward the suction side space on a side lower than a lower portion of the screw rotor.  Further, regarding claim 10, the prior art of record does not further disclose or reasonably teach in combination that the heating fluid passage extends through a wall of the casing to an outlet disposed at a position inside the casing that is lower than a lowermost portion of the screw rotor.  In the most pertinent prior art, including Amano and Yoshimura mentioned previously, the analogous heating fluid passages for compressed gas from which oil has been separated are situated at a position above the screw rotor.  Fluid passages below the screw rotor are typically reserved for oil input/output, not for previously separated compressed gas.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815. The examiner can normally be reached Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746